Citation Nr: 0628293	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-13 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 1999 rating decision denied 
service connection for a lumbar strain.  The RO held that 
although the service medical records demonstrated in-service 
complaints of lumbar pain; there was no post-service medical 
evidence of record of a permanent residual or chronic 
disability.

2.  By means of an August 2002 rating decision, the RO upheld 
the denial of service connection for a lumbar strain because 
there was no evidence of a permanent residual or chronic 
disability.  

3.  Evidence received since the February 1999 rating decision 
includes evidence not of record at the time of that decision 
that tends to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for low back disability.  38 
U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).  

Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in June 2002), and the new 
definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In the case at hand, service medical records indicate several 
notations of treatment for low back pain.  In May 1981 and 
April 1982, the veteran injured his back while playing 
basketball.  The veteran presented with complaints of chronic 
episodes of low back pain in May 1982.  In June 1985 and 
September 1996, the veteran was diagnosed as having acute low 
back sprains secondary to lifting.  During his November 1996 
retirement examination, the veteran indicated that he did not 
have any recurrent back pain.  At that time, the examiner did 
not identify a disorder of the spine.

In February 1999, the RO held that service connection was not 
warranted for a lumbar strain because there was no post-
service medical evidence of record of a permanent residual or 
chronic disability.  The veteran did not appeal this rating 
decision and it became final.

In June 2002, the veteran attempted to reopen his claim of 
service connection for a low back disorder.  The veteran 
alleged that, during Airborne training, he incurred a chronic 
low back disorder, which had required post-service treatment.  
In support of his claim he submitted copies of his service 
medical records and VA treatment records.  Post-service VA 
records indicated treatment for a low back strain secondary 
to lifting.  The record also included a July 2005 VA 
examination report.  Although the veteran failed to report 
for his VA examination, the examiner opined that the veteran 
did not have any low back disorder attributable to service.  

In light of the aforementioned medical evidence of in-service 
back difficulties, post-service treatment for a back 
disorder, and the veteran's statements that he has 
experienced a chronic back disorder since his military 
service, the Board finds that this evidence is neither 
cumulative nor redundant of the evidence previously of 
record.  Moreover, the new evidence raises a reasonable 
possibility of substantiating the veteran's claim.  The Board 
notes that, for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, new 
and material evidence has been presented and reopening of the 
claim is in order.


ORDER

The appeal to reopen a claim of service connection for a low 
back disorder is granted.


REMAND

The Board notes that the VCAA and the regulations 
implementing it are applicable to the reopened claim of 
service connection for a back disorder.

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.  Specifically, in March 2004, the veteran submitted 
that he has been receiving VA treatment for back problems 
since July 2003.  There is no indication that the RO 
requested copies of all of the veteran's pertinent treatment 
records.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the RO should obtain 
and associate with the record all outstanding pertinent 
medical records from the aforementioned VA medical facility.

Additionally, service medical records indicate in-service 
back complaints and a post-service diagnosis of back 
disability.  The Board finds that the veteran should be 
afforded an additional opportunity to present for a VA 
examination in order to secure an opinion as to the 
relationship, if any, between any current back disability and 
the veteran's military service.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  With regard to the matter on appeal, 
the RO should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), 
to include notification that he should 
submit any pertinent evidence in his 
possession.  The RO should also provide 
the veteran notice regarding the degree 
of disability and effective dates of 
awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  Specifically, 
the RO should obtain and associate with 
the record copies of all VAMC medical 
records pertaining to treatment or 
evaluation of the veteran's back since 
July 2003.   If the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran, the veteran 
and his representative should be so 
advised, and also advised that the 
veteran should provide copies of the 
outstanding evidence.

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the etiology of any current back 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current low back 
disorder is either related to service or 
had its onset during his period of 
military service.  

4  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should issue to the veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


